DETAILED ACTION
Receipt of Arguments/Remarks filed March 22 2022 is acknowledged. Claims 3-5, 11-12, 19, 22-24 were/stand cancelled. Claims 1-2, 6-8, 15. 20-21 and 25-27 were amended. Claim 28 were added.  Claims 1-2, 6-10, 13-18, 20-21 and 25-28 are pending. Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 2 2018. Claims 1-2, 6-10, 13-15, 20-21 and 25-28 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Rejections

The amendments filed March 22 2022 have overcome the rejection of claims 1-2, 6-10, 21 and 27 under 35 U.S.C. 103 over Zeng (Journal of Shenyang Pharmaceutical University, 2002, see 892 mailed July 2 2021), the rejection of claims 1-2, 6-10, 21 and 25-27 under 35 U.S.C. 103 over Zeng (Journal of Shenyang Pharmaceutical University, 2002) and in view of van Lengerich (US Patent No. 6500463), the rejection of claims 1-2, 6-10, 20-21 and 27 under 35 U.S.C. 103 over Zeng and in view of Kolter et al. (USPGPUB No. 20120076834, cited in the Office action mailed on 3/26/2020) and the rejection of claims 1-2, 6-10, 15, 21 and 27 under 35 U.S.C. 103 over Zeng and in view of Seligson et al. 
Zeng does not teach micronutrients dispersed in a polymer matrix.  Zeng only teaches coating a core with a micronutrient.  Thus, the claim amendments structurally distinguish the instant claims from Zeng.  


New and Modified Rejections Necessitated by the Amendments 
filed March 22 2022


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-10, 13-15, 20-21 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 introduces new matter as the claims recite the limitation: "the polymer matrix is substantially stable in an aqueous solution of a pH of about 7.4” There is no support in the specification for this limitation. The limitation of:  the matrix being substantially stable in an aqueous solution of pH of about 7.4 was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses in figure 2 that there was no release of the micronutrient at 7.4 but does not equate this no release to the matrix being substantially stable (or stable for that matter).  Figure 2 clearly shows that the polymer does not dissolve at a pH of 7.4 and there is no release of the drug at this pH but this section of the specification does not describe the instantly claimed limitation.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-10, 13-15, 20-21 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially stable” in claim 1 is a relative term which renders the claim indefinite. The term “substantially stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Figure 2 and example 1 of the instant specification show that EUDRAGIT EPO is insoluble at a pH of 7.4.  Example 8 indicates that the encapsulation of vitamin D3 in EPO matrix helps to stabilize the vitamin D3.  Example 8 shows that the EPO matrix increased the stability of vitamin D3 under cooking conditions.  However, the instant specification neither defines nor indicates what degree of instability is allowed in the rejection “substantially stable”.  Figure 2 shows absolutely no release at a pH of 7.4, if this is an indication of stability, then this example does not provide one skilled in the art with the scope of substantially stable as this example shows no release.  
Claim 27 as currently written is vague and indefinite.  The claim depends from claim 1.  Claim 1 recites the one or more types of micronutrient agents are dispersed in a polymer matrix.  However, claim 27 recites the polymer is applied to the one or more types of micronutrient agents.  It is not clear that structurally these are the same.  The concentration of the polymer is indefinite as it is unclear how the 5% of polymer relates to the particles.  Since the micronutrients are dispersed in the polymer and the concentration does not relate back to the particles the scope is unclear.  
Claims 2, 6-10, 13-15, 20-21, 25-26 and 28 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 20-21 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oominato et al. (JP04208225A, cited in the Office action mailed on 1/26/21).

The instant application claims a  formulation comprising: particles comprising one or more types micronutrient agents dispersed in a polymer matrix formed of a pH-sensitive water-insoluble polymethacrylate polymer comprising dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate, the pH-sensitive water-insoluble polymer dissolving at a pH less than 6.0 in the stomach, wherein the polymer matrix is sufficiently non-porous such that water or other aqueous media cannot diffuse through the polymer matrix and dissolve the one or more types of micronutrient agents and the polymer matrix stabilizes the agents by preventing oxidation of air-sensitive agents for a period of weeks, wherein the polymer matrix has a thermal stability to 100°C for thirty minutes and the one or more types of micronutrient agents are released from the polymer matrix upon exposure to a defined pH of less than 6.0 in the stomach and wherein the polymer matrix is substantially stable in an aqueous solution at a pH of about 7.4.
Oominato et al. (wherein a WIPO machine translation is utilized and attached to this Office action) is directed to a stable vitamin D preparation comprising Vitamin D and aminoalkyl methacrylate copolymer E (claim 1).  It is taught that Vitamin D is very unstable to heat and light and decomposes even at room temperature (problem to be solved first paragraph).  It is taught the aminoalkyl methacrylate copolymer E was found to have an excellent stabilizing effect on vitamin D (means for solving, firstly paragraph).  Vitamin D includes vitamin D3 (means for solving, third paragraph).  Amino alkyl methacrylate E is sold under the trade name of Eudragit E (page 2, first paragraph).  Example 5 utilizes 100 g of Eudragit E100 (aka Eudragit EPO), vitamin D (310 mg) and 300 g of crystalline cellulose.  The material was dried under reduced pressure to obtain a powder that passes through a 30 sieve.  
Regarding the claimed stability, Oominato et al. teaches the same claimed polymer and the same micronutrient.   The mass% of the polymer is 25% (solids, (polymer, vitamin and crystalline cellulose)) or 7.6%  based on the total preparation (solids and solvent).  This is a concentration that is in line with the highest concentration and lowest concentration utilized in the instant specification.   Since Oominato et al. teaches the same polymer and micronutrient in amounts that appear to be the same as utilized in the instant specification, it would appear to possess the same thermal stability especially since Oominato et al. teaches the polymer provides stability to the vitamin D.
Regarding the claimed diameter, Oominato et al. teaches the powder was passed through a No. 30 sieve (i.e. less than 600 microns) which falls within the scope claimed.  
	Regarding claim 10, example 5 generally refers to vitamin D.  The specification teaches 4 different vitamins Ds of which 3 are a vitamin D3 compound.  Where selection of one named species from a list of alternatives is all that is required to arrive at the instantly claimed subject matter, that species is anticipated. Ex Parte A., 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982). MPEP 2131.02

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-10, 20-21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oominato et al. (JP04208225A, cited in the Office action mailed on 1/26/21) as applied to claims 1-2, 6-10, 20-21 and 27-28 above and in view of Janda et al. (US Patent No. 5418010, cited in the Office action mailed on July 2 2021).
Applicant Claims
The instant application claims the formulation comprising feed for administration to animals.  The instant application claims the particles are formulated with food.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Oominato et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Oominato et al. teaches particles comprising a micronutrient which is encapsulated in a matrix of the instantly claimed polymethacrylate polymer, Oominato et al. does not teach the particles are dispersed in a food (or feed).  However, this deficiency is cured by Janda et al.
Janda et al. is directed to a microencapsulation process.  It is taught that vitamins and minerals which are typically added to fortify a variety of foods including breakfast foods, dairy products, infant formulas and pet foods can be encapsulated to reduce off-flavors, to permit timed-release and to reduce susceptibility to extremes in temperatures and moisture and reactions with other ingredients.  Among the vitamins and minerals which may be encapsulated include vitamin D (column 3, lines 7-19).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oominato et al. and Janda et al. and incorporate the preparation of Oominato et al. into foods such as breakfast foods or pet foods (i.e. feeds) in order to fortify these foods.  One skilled in the art would have been motivated to incorporate the preparation of Oominato et al. as Janda et al. recognizes that vitamins such as Vitamin D can be added to food to fortify them and that encapsulation can protect it from extreme temperatures and moisture.  Since Oominato et al. teaches their preparation provides stability to vitamin D which is unstable to heat and light, there is a reasonable expectation of success in utilizing this preparation to fortify food for the reasons as set forth by Janda et al.

Claims 1-2, 6-10, 15, 20-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oominato et al. as applied to claims 1-2, 6-10, 20-21 and 27-28 above and in view of Seligson et al. (USPGPUB No. 20130323350, cited in the Office action mailed on 1/26/21).
Applicant Claims
	The instant application claims the micronutrient is selected form the group consisting of potassium iodide, phosphate and combinations thereof.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Oominato et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Oominato et al. teaches a polymer matrix with vitamin D3 and suggests additional actives can be included, Oominato et al. does not expressly teach potassium iodide.  However, this deficiency is cured by Seligson et al.
	Seligson et al. is directed to orally dispersible multi-micronutrient dietary supplement compositions.  It is taught that globally, vitamin and mineral deficiencies affect up to one third of the population and contribute substantially to disease (paragraph 0022).  Taught is a nutrient blend comprising vitamin D and iodine (table 2).  Vitamin D includes vitamin D3 (paragraph 0021).  Iodine includes potassium iodide (paragraph 0027).  Claimed is a combination of vitamin D3, vitamin C and potassium iodide (claim 11).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oominato et al. and Seligson et al. and combine potassium iodide with vitamin D3 in order to provide for a dietary supplement as taught by Seligson et al.  Since vitamin and mineral deficiencies affect a large population as taught by Seligson et al. one skilled in the art would have been motivated to provide additional vitamins and minerals in the composition of Oominato et al. to treat these deficiencies.  

Claims 1-2, 6-10, 13, 20-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oominato et al. as applied to claims 1-2, 6-10, 20-21 and 27-28 above and in view of Catani et al. (USPGPUB No. 20080031927, cited in the Action mailed on 1/26/21).
Applicant Claims
	The instant application claims the polymer matrix has a surface coating comprising salts, sugar, or other coating material.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Oominato et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Oominato et al. teaches a polymer matrix with vitamin D3, Oominato et al. does not teach a surface coating.  However, this deficiency is cured by Catani et al. 
	Catani et al. is directed to solid oral dosage vitamin and mineral compositions.  Taught are coating compositions that effectively taste-masks any unpleasant taste that might have been associated with uncoated or conventional film-coated dosage forms.  The user of the dosage form coated with the composition also experiences an enhanced flavor sensation in the throat and/or mouth (paragraph 0019).  The coating composition comprise a coating agent, a high intensity sweetener and an acid (claim 1).  The multivitamin mix comprises vitamin D (paragraph 0077). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oominato et al. and Catani et al. and utilize the taste-mask coating of Catani et al. on the composition of Oominato et al.  One skilled in the art would have been motivated to utilize this coating to mask any unpleasant taste that may be associated with the uncoated dosage form as well as provide for enhanced flavor sensation in the throat and/or mouth as taught by Catani et al. Since the coatings are for dosage forms with vitamins and Oominato et al. teaches a dosage form with vitamin D, there is a reasonable expectation of success.  

Claims 1-2, 6-10, 13-14, 20-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oominato et al. as applied to claims 1-2, 6-10, 20-21 and 27-28 above and in view of Bowman et al. (US 20110020519, cited in the action mailed on July 2 2021).
Applicant Claims
	The instant application claims the polymer matrix has a surface coating comprising salts, sugar, or other coating material.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Oominato et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Oominato et al. teaches a polymer matrix with vitamin D3, Oominato et al. does not teach a surface coating with chitosan.  However, this deficiency is cured by Bowman et al.
	Bowman et al. is directed to encapsulation of oxidatively unstable compounds.  It is taught material to form a protective shell.  This shell provides a barrier to one or more of oxygen, water, light or other oxidation promoters.  The material include chitosan (paragraph 0043).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oominato et al. and Bowman et al. and add a shell over the preparation of Oominato et al.  One skilled in the art would have been motivated to utilize a protective shell in order to further protect the vitamin D3 as taught by Bowman et al.  Since protection from heat and light as taught by Oominato et al. is desirable, added protection would also be desirable.  

Response to Arguments
Applicants’ arguments filed March 22 2022 have been fully considered but they are not persuasive. 
	Applicants argue that (1) example 8 of the specification describes investigations of the stabilities and leakage characteristics of particles encompassed by the instant claims.  Anselmo et al. also describes several examples of formulations encompassed by the instant claims.  It is argued that Oominato is concerned with photo- and/or thermal stability of nutrients.  Oominato also utilized calcium carbonate which is water soluble.  It is argued that one skilled in the art would construe that the water-soluble excipient would dominate the solubility properties of Oominato’s matrices.  
Regarding applicant’s first argument, Oominato exemplifies a composition comprising the same claimed micronutrient dispersed in a polymer matrix of the same polymer.  The weight percentages appear to be substantially the same as utilized in the instant specification.  While Oominato does not discuss stability under the exact same conditions as the instant claims or specification, Oominato does teach that it was known that the Eudragit polymer results in enhanced stability of the vitamin D.  The examiner directs applicant's attention to MPEP 2112, section I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In instant case, the fact that applicant has found out that the prior art's composition is table up to 100 °C is not patentably distinguishable since the prior art teaches the same composition as claimed and applicant is merely attempting to claim an unrecognized property of the prior art. Regarding the calcium carbonate argument, firstly,  “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  Applicant has not provided any factual evidence establishing that the presence of calcium carbonate would not afford the same stability.  Nonetheless, example 5 of Oominato utilized crystalline cellulose.  As evidenced by chemical book, microcrystalline cellulose (including avicel ph 101) is insoluble in water.  Thus, even if the presence of calcium carbonate affects the porosity of the matrix, the microcrystalline cellulose utilized in example 5 is not water soluble and thus would not be expected to affect the water solubility of the powder.  
Applicants argue that (2) one skilled in the art would be led away from the claimed subject matter because Janda is directed to a different confirmation of particles.  
Regarding applicants’ second argument, the examiner cannot agree.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Oominato already teaches the claimed formulation.  Oominato just does not specify that the powder can be mixed with food or feed.  Janda et al. teaches that it is known in the art that vitamins and minerals are typically added to foods including pet foods to fortify the food.  Regardless of the form of the vitamins and minerals, it is still obvious to add vitamins and minerals to fortify foods.  Nonetheless, there is a reasonable expectation of success as encapsulated vitamin D is a specific vitamin known to fortify food as taught by Janda et al.  
	Applicants argue that (3) Seglison does not teach the deficiencies of Oominato.  I tis argued that Seligson teaches away from Oominato.  It is argued that Seglison proposes using lipids.  It is argued that Seglison has disparaging remarks about other alternatives besides lipids.  It is argued there is no rational underpinning to support combining or modify the reference.  
Regarding applicants’ third argument, there is motivation to combine the references.  Seligson recognizes that globally vitamin and mineral deficiencies affect up to one third of the population.  Therefore, nutrient blends which make up for these deficiencies are provided.  Since Oominato is directed to delivering vitamin D, one skilled in the art would have been motivated to utilize other nutrients in combination with vitamin D in order to treat nutritional deficiencies.   Regarding the combinability of Oominato and Seligson or the teaching away, firstly, nothing in Seligson teaches that Eudragit E100 can’t be utilized.  Paragraph 0005 says that other alternatives do not have sufficient stability.  However, this is not true of the composition of Oominato as a stable preparation is specifically taught.  Nonetheless, the specific form utilized to deliver the nutrients taught in Seligson does not take away from the general teachings to one skilled in the art that nutritional deficiency is an issue and that delivering multiple vitamins and minerals together can help to correct these deficiencies.  None of Applicants arguments establish the unexpectedness of utilizing iodine as the micronutrient.
	Applicants argue that (4) Catani does not cure the deficiencies of Oominato.  Catani would be led away from the claimed subject matter because Catani is directed to a different configuration of particles.  
	Regarding Applicants fourth argument, regardless of the core material, this does not change the effect of the coating.  The coating would still mask any unpleasant taste.  Oominato teaches the same claimed particles as required in claim 1.  Thus, Applicants arguments are not persuasive.  
	Applicants argue that (5) Bowman does not cure the deficiencies of Oominato.  Bowman provides a list of materials to make a mixture for its matrix which includes highly water soluble compounds.  
	Regarding applicants fifth argument, again, Oominato teaches the same particles as claimed.  While the matrix material or internal material of Bowman may be different than instant claimed does not make the teachings directed to the shell any less obvious.  The protective shell would protect the material of Oominato.  Since Oominato teaches that vitamin D can suffer from degradation problems, additional ways to protect the vitamin D from light, oxygen, water, etc. is obvious based on the teachings of Bowman. 

	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-10, 13-15, 20-21 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16239284 in view of Janda et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘284 claims particles comprising a polymer dissolving at the pH of the stomach.  The particles having co-encapsulated therein fat soluble micronutrient and water soluble micronutrients such as vitamin D.  The polymer is a polymethacrylate.  The particles are stable for one hour at 100 °C.  Coating the particles with salt is claimed.  The same micronutrients are claimed.  
While copending ‘284 claims the same particles, copending ‘284 does not claim a food comprising the particles.  However, this deficiency is cured by Janda et al.
Janda et al. is directed to a microencapsulation process.  It is taught that vitamins and minerals which are typically added to fortify a variety of foods including breakfast foods, dairy products, infant formulas and pet foods can be encapsulated to reduce off-flavors, to permit timed-release and to reduce susceptibility to extremes in temperatures and moisture and reactions with other ingredients.  Among the vitamins and minerals which may be encapsulated include vitamin D (column 3, lines 7-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘284 and Janda et al. and incorporate the particles of copending ‘284 into foods such as breakfast foods or pet foods (i.e. feeds) in order to fortify these foods.  One skilled in the art would have been motivated to incorporate the particles ‘284 as Janda et al. recognizes that vitamins such as Vitamin D can be added to food to fortify it and that encapsulation can product it from extreme temperatures and moisture.  Since copending ‘284 teaches their preparation provides stability to particles containing micronutrients such as vitamin D, there is a reasonable expectation of success in utilizing this preparation to fortify food for the reasons as set forth by Janda et al.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants’ arguments filed March 22 2022 have been fully considered but they are not persuasive. 
	Applicants argue that the instant application is earlier filed and thus when this is the only rejection remaining, the ODP rejection can be dropped to allow the earlier filed application to proceed to patent.  
	Regarding applicants’ argument, Applicants are correct that the instant application is the earlier filed application.  Thus, if the ODP rejection is the only remaining rejection, then the ODP rejection can be dropped.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616